                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


NELSON ARCE, ET AL.                                                 CIVIL ACTION

VERSUS                                                                 No. 16-14003

LOUISIANA STATE, ET AL.                                                  SECTION I


                               ORDER & REASONS

      Before the Court is a motion1 filed by defendant, the State of Louisiana

(“State”), to stay the execution of judgment pending appeal without obligation to post

a supersedeas bond. Plaintiff Ana Christine Shelton (“Shelton”) opposes the motion

and asks the Court to require the State to post the bond as a precondition to staying

the judgment. 2 For the following reasons, the motion is granted.

                                          I.

      This case originated from a lawsuit filed on August 22, 2016 by plaintiff Nelson

Arce (“Arce”) against the State and Jefferson Parish Sheriff Joseph Lopinto

(“Lopinto”) alleging violations of the Americans with Disabilities Act (“ADA”) and the

Rehabilitation Act. 3 Arce passed away in May of 2017, and Shelton, the administrator

of Arce’s estate and mother of his children, was substituted as plaintiff. The case

proceeded to trial in December of 2017, which resulted in a finding by the jury that




1 R. Doc. No. 242.
2 R. Doc. No. 244.
3 Arce, who was deaf, alleged that he suffered discrimination while on probation and

while incarcerated at the Jefferson Parish jail because the State and Lopinto failed
to provide him with auxiliary aids necessary for effective communication.


                                          1
the State and Lopinto had intentionally discriminated against Arce in violation of the

ADA. 4 The jury also found, however, that the discrimination had not caused Arce

injury, and, therefore, it did not award him compensatory damages. Instead, the

Court awarded Shelton nominal damages of $1 as to each defendant, pursuant to a

stipulation among the parties regarding the amount of nominal damages. 5

      Thereafter, Shelton moved for an award of attorneys’ fees and pre- and post-

judgment interest. After this Court denied the motion for fees, Shelton appealed, and

the U.S. Court of Appeals for the Fifth Circuit vacated the Court’s order and

remanded the matter for reconsideration. 6 On remand, this Court awarded Shelton

$40,945.02 in attorneys’ fees to be paid by the State, as well as post-judgment interest

at the federal statutory rate pursuant to 28 U.S.C. § 1961. 7 The Court also ordered

the State to pay one half of the $41,396.31 in attorneys’ fees and costs awarded in

connection with Shelton’s appeal. 8 The total judgment against the State is $61,643.18

plus applicable legal interest.

      Shelton, Lopinto, and the State have each filed notices of appeal 9 of this Court’s

most recent judgment. Their appeals are currently pending in the Fifth Circuit.




4 Pursuant to a stipulation by the parties, if the jury found that the defendant had
violated the ADA, then the jury would also find that the defendant violated the
Rehabilitation Act. See R. Doc. No. 163, at 1.
5 See id.
6 See Shelton v. Louisiana, F.3d 325, 331 (5th Cir. 2019).
7 R. Doc. No. 233, at 31.
8 Id. at 32.
9 R. Doc. Nos. 235, 239 & 240.



                                           2
                                            II.

         Federal Rule of Civil Procedure 62(d) establishes a general rule that allows

parties to obtain a stay of execution of a money judgment by posting a supersedeas

bond. Fed. R. Civ. Proc. 62(d); see Enserch Corp. v. Shand Morahan & Co., 918 F.2d

462, 463–64 (5th Cir. 1990). In the Fifth Circuit, the district court has discretion to

depart from the rule and waive the requirement of a supersedeas bond under two

circumstances:

         (1) The judgment debtor objectively demonstrates a present financial
             ability to facilely respond to a judgment and presents to the court a
             financially secure plan for maintaining that same degree of solvency
             during the period of an appeal; or

         (2) The judgment debtor’s present financial condition is such that the
             posting of a full bond would impose an undue financial burden.

Poplar Grove Planting & Ref. Co. v. Bache Halsey Stuart, Inc., 600 F.2d 1189, 1191

(5th Cir. 1979). The party seeking waiver of the bond bears the burden to “objectively

demonstrate the reasons for such a departure.” Id.

                                            III.

         The State asserts that it will be able to satisfy the judgment in the event of an

unsuccessful appeal through the State’s self-insurance fund. 10 In support of this

affirmation, it has submitted the affidavit of Melissa Harris (“Harris”), the State Risk

Director and Director of the Office of Risk Management (“ORM”). According to Harris,

the fund has liability limits of $5,000,000.00 per occurrence, and payment for the




10   See R. Doc. No. 242-1, at 4.


                                             3
judgment at issue does not require legislative appropriation or legislative approval.11

In fiscal year 2018–2019, the self-insurance fund paid over $28 million in judgments

and settlements. 12

       Shelton argues that the State has not provided objective evidence of its ability

to pay the judgment. Specifically, Shelton points to the lack of documentation, such

as audited financial statements, net worth information, or asset statements, from the

State. 13

       Shelton’s objections relate more to form than to substance. Harris’s affidavit,

submitted in her capacity as director of ORM, confirms the State’s ability to pay the

judgment. 14 Contrary to Shelton’s allegation that the State has not shown that the

fund may be used to pay the judgment at issue, the State has conclusively stated that

“the State of Louisiana will satisfy said judgment through the self-insurance fund

administered by the Office of Risk Management.” 15 The State has also demonstrated

its ability to pay by providing the total amount that the fund has paid in the most




11 R. Doc. No. 242-2, at 3 ¶ 8; 2 ¶ 5.
12 Id. at 2 ¶ 7.
13 R. Doc. No. 244, at 5.
14 Other courts have accepted similar affidavits from governmental entities in

ordering stays without requiring the posting of a supersedeas bond. See Dominick v.
Barrere, No. 12-497, 2015 WL 7756140, at *4 (M.D. La. Dec. 1, 2015) (Brady, J.)
(concluding that affidavit from ORM’s State Risk Director proved State’s ability to
pay judgment); Greater New Orleans Fair Hous. Action Ctr. v. St. Bernard Par., No.
06-7185, 2013 WL 5525691, at *1 (E.D. La. Oct. 4, 2013) (Berrigan, J.) (“The
assurances regarding insurance coverage adds [sic] to the security on hand in the
event the judgments become collectible.”).
15 R. Doc. No. 242-2, at 2 ¶ 4.



                                           4
recent fiscal year. Shelton has not offered any reasons to doubt the stability of the

State’s financial situation.

         The State contends that requiring it to post a supersedeas bond in this case,

when its ability to pay the judgement is not in question, would be a waste of taxpayer

funds. 16 The Court agrees and finds that this reason warrants a departure from the

general rule under Rule 62(d).

                                           V.

         For the foregoing reasons,

         IT IS ORDERED that the motion is GRANTED. The execution of judgment

is STAYED pending appeal without the requirement of posting a supersedeas bond.

         New Orleans, Louisiana, August 5, 2019.




                                         _______________________________________
                                                 LANCE M. AFRICK
                                         UNITED STATES DISTRICT JUDGE




16   R. Doc. No. 242-1, at 4.


                                           5
